Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              July 05, 2018

The Court of Appeals hereby passes the following order:

A18E0060. GEMA FERNANDEZ v. RUKAYAT HARDEMAN.

      Appellee’s Emergency Motion for Writ of Possession is hereby DENIED. We
note, however, that this motion should be pursued in the trial court in the first
instance.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/05/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.